Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11345464. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-13, 15, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lecourtier (US 9517837).

Re’ Claim 1, 10. (Currently Amended) Lecourtier discloses An aircraft landing gear system (described in Column 3 lines 1-34), comprising: a landing gear (“landing gear”); a landing gear retraction system (column 3: 24-34) configured to retract the landing gear; a landing gear bay door (“door”); a landing gear bay door actuator (Column 3: 26-28) configured to move the landing gear bay door between a closed position and an open position relative to a door frame;
a landing gear controller (“Le computer”) configured, during an aircraft take-off procedure, to cause the landing gear retraction system to perform only a first portion of a landing gear retraction process (orders pulling on the doors – Column 3: 26-29), wherein the landing gear controller responds to a status of the aircraft (determined by sensors of flight operations and weight on wheels sensors) to cause the performance of the first portion and cause the performance of the first portion before receiving a command to retract the landing gear (Column 3: 26-34),
wherein the first portion of the landing gear retraction process includes the landing gear retraction system actuating the landing gear bay door actuator to positively hold the landing gear bay door in the closed position (pulling on the door to wait for the pilot indicator to unlock the hooks).
Re’ Claim 10, The rejection of claim 1 is applied mutatis mutandis to the limitation of claim 10.
Re’ Claim 2, 13. (Currently Amended) Lecourtier discloses The aircraft landing gear system of claim 1, wherein the landing gear controller is further configured to cause the landing gear retraction system to perform a second portion of the landing gear retraction process after receiving the command to retract the landing gear (clearly described in column 3: 26-34), and wherein the second portion includes the landing gear controller causing the landing gear bay door actuator to move the landing gear bay door from the closed position towards the open position.
Re’ Claim 3, 12. (Original) Lecourtier discloses The aircraft landing gear system of claim 1, wherein the first portion of the landing gear retraction process comprises one or more functions involving avionics (sensors which detect a flight condition).
Re’ Claim 5, 15. (Original) Lecourtier discloses The aircraft landing gear system of claim 1, wherein the status of the aircraft comprises one or more of: ground speed of the aircraft (being described as a velocity threshold).
Re’ Claim 9, 19. (Currently Amended) Lecourtier discloses The aircraft landing gear system of claim 1, further comprising a landing gear bay door lock (Described in Column 3: 1-9 “hook or hooks”) configured to retain the landing gear bay door in the closed position when locked, wherein the landing gear controller is further configured to cause the landing gear retraction system to perform a second portion of the landing gear retraction process in response to receiving the command  to retract the landing gear (Column 3: 1-34) , wherein the second portion of the landing gear retraction process comprises the landing gear retraction system unlocking the landing gear bay door lock (unlatching the hooks) to permit movement of the landing gear bay door from the closed position towards the open position.
Re’ Claim 11. (Original) Lecourtier discloses The method of claim 10, further comprising maintaining a closed state of the landing gear bay door until after the landing gear controller receives the command (clearly understood from column 3: 26-34).
Re’ Claim 20. (New) Lecourtier clearly discloses An aircraft comprising the aircraft landing gear system of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecourtier (US 9517837).
Re’ Claim 17-18. (Original) Lecourtier discloses using sensors to determine a flight condition and further uses a weight on wheels sensor but does not specifically disclose The method of claim 10, wherein the landing gear includes a strut, and the status is that that a length of the strut has increased, during the aircraft take-off procedure, beyond a predetermined threshold length wherein the predetermined threshold length is less than a maximum length to which the strut is extendable when the aircraft is off the ground. It would have been obvious to use a sensor which determines the length of the strut in Lecourtier as a sensor to determine weight on wheels would include this type of sensor and would be obvious to use and try as a means to determine this condition. 

Allowable Subject Matter
Claims 4, 6, 7, 8, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 112 or double patenting rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642